Argued October 13, 1936.
This appeal is from an order setting aside a sheriff's sale. The condition upon which the order was made required *Page 146 
the purchaser to bid the amount at which the property was sold to him provided the holder of the first mortgage agreed to satisfy it and, if not, the bid should be the original sum less the amount of the first mortgage. When a sheriff's sale is set aside by a court, the order will not be disturbed on appeal unless there is manifest or gross abuse of discretion:Lefever v. Kline, 294 Pa. 22, 25; Beaver County B.  L.Association v. Winowich, 323 Pa. 483.
It is clear from a careful review of the evidence that the bidders were under a misapprehension as to the effect of the sale on liens of record. The court below did not abuse its discretion in setting aside the sale and attaching thereto the conditions stated.
The decree of the court below is affirmed at appellants' cost.